Judgment, Supreme Court, New York County (Rosalyn Richter, J), rendered January 15, 2002, convicting defendant, upon his plea of guilty, of two counts of burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 2½ to 5 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer had probable cause to search defendant based on information received from one of the store security guards who apprehended defendant. The guard was an identified citizen informant, and his basis of knowledge was sufficiently established (see People v Parris, 83 NY2d 342, 350 [1994]).
Defendant’s conviction of two counts of burglary did not violate principles of double jeopardy. Defendant entered a secured area of a department store, returned to the public part of the store, and then entered another separately secured and occupied area. This constituted entry into two separate “buildings” for purposes of the burglary statute (Penal Law § 140.00 [2]), and defendant was properly charged with, and convicted of, two counts of burglary in the third degree (see People v James, 204 AD2d 180 [1994], lv denied 84 NY2d 827 [1994]). Concur— Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.